Citation Nr: 0710408	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-37 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to October 26, 
1999, for the grant of service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to an effective date prior to October 26, 
1999, for the grant of service connection for splenectomy.

3.  Entitlement to an effective date prior to October 26, 
1999, for the grant of service connection for depression.

4.  Entitlement to an effective date prior to October 26, 
2000, for the grant of service connection for type II 
diabetes mellitus.

5.  Entitlement to an effective date prior to October 26, 
2000, for the grant of service connection for right and left 
lower extremity peripheral neuropathy.  

6.  Entitlement to an initial compensable evaluation for 
service-connected non-Hodgkin's lymphoma. 

7.  Entitlement to an evaluation in excess of 20 percent for 
service-connected type II diabetes with erectile dysfunction, 
during the period from October 26, 2000, through January 1, 
2003.  

8.  Entitlement to an evaluation in excess of 40 percent for 
service-connected type II diabetes with erectile dysfunction, 
from January 2, 2003, forward.

9.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected depression.

10.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

The veteran had requested a local RO hearing which was 
scheduled for March 2005.  In February 2005, the veteran 
elected to cancel that hearing and did not wish to reschedule 
it.  
The claim of entitlement to an initial evaluation in excess 
of 50 percent for depression is being remanded; it is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On October 26, 2000, the RO first received correspondence 
in which the veteran initiated a claim for service connection 
for non-Hodgkin's lymphoma.  Treatment records were received 
showing that non-Hodgkin's lymphoma was diagnosed in January 
1992 and that symptoms of this condition may have manifested 
as early as February 1991.  The evidence reflects that 
service-connected conditions including splenectomy and 
depression are secondarily related to non-Hodgkin's lymphoma.

2.  The RO was not in possession of any communication prior 
to October 26, 2000, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for non-Hodgkin's lymphoma and its secondary residuals.  

3.  In an August 2005 rating decision, the RO granted an 
effective date of October 26, 1999 for the grant of service 
connection for non-Hodgkin's lymphoma, splenectomy and 
depression pursuant to the application of 38 U.S.C.A. § 3.114 
pertaining to the assignment of effective dates under 
liberalizing law. 

4.  The veteran filed a formal claim for diabetes mellitus 
which was received on December 6, 2000.  Treatment records 
were received showing that type II diabetes mellitus was 
diagnosed in November 1999.  The evidence reflects that 
service-connected conditions including neuropathy of the 
right and left lower extremities are secondarily related to 
type II diabetes mellitus.  

5.  The RO was not in possession of any communication prior 
to October 26, 2000, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for type II diabetes mellitus and its secondary residuals.

6.  The veteran, who had active military service in the Korea 
DMZ between 1969 and 1970, is presumed to have been exposed 
to herbicides including Agent Orange and is considered a 
Nehmer class member; service connection for type II diabetes 
mellitus and related bilateral peripheral neuropathy, were 
granted as due to Agent Orange exposure, effective from 
October 26, 2000.

7.  The competent evidence reflects that the veteran's 
service-connected non-Hodgkin's lymphoma has been in 
remission since late 1992 with no recurrence, and that all 
currently noted residuals/secondary results of this disease 
have been separately service-connected by the RO.

8.  From October 26, 2000, to January 1, 2003, the veteran's 
diabetes mellitus required a restricted diet and regulation 
of his activities, but it did not require him to take 
insulin.  

9.  From January 2, 2003, forward the veteran's diabetes 
mellitus requires taking insulin and a restricted diet, but 
is not accompanied by episodes of ketoacidosis or 
hypoglycemic reactions requiring one to two hospitalizations 
per year or twice a month visits to a diabetic care provider.

10.  For the entire appeal period extending from October 26, 
2000, forward, evidence shows the presence of manifestations 
of sexual dysfunction (impotence) related to the veteran's 
diabetes; however, he has no penile deformity, has not been 
diagnosed with diabetic retinopathy, and his bilateral lower 
extremity peripheral neuropathy is already separately 
compensated.

11.  The record does not reflect that either the veteran's 
service-connected non-Hodgkin's lymphoma or type II diabetes 
mellitus is manifested by frequent periods of hospitalization 
or marked interference with employment.

12.  The service medical records (SMRs) are entirely negative 
for complaints, treatment or a diagnosis of any clinical 
manifestations affecting the feet.  

13.  The earliest documentation of complaints of foot 
problems is shown by clinical records dated in 1990, 
approximately 20 years after service separation, at which 
time plantar fasciitis was diagnosed.

14.  The competent evidence of record preponderates against a 
finding that the veteran's currently claimed plantar 
fasciitis is etiologically related to service, or to any 
service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to 
October 26, 1999, for the grant of service connection for 
non-Hodgkin's lymphoma.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2006).

2.  The criteria are not met for an effective date prior to 
October 26, 1999, for the grant of service connection for 
splenectomy, secondary to non-Hodgkin's lymphoma.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.114, 3.155, 3.159, 3.400 (2006).

3.  The criteria are not met for an effective date prior to 
October 26, 1999, for the grant of service connection for 
depression, secondary to non-Hodgkin's lymphoma.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.114, 3.155, 3.159, 3.400 (2006).

4.  An effective date prior to October 26, 2000, for the 
award of service connection for Type II diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2006).

5.  An effective date prior to October 26, 2000, for the 
award of service connection for right and left lower 
extremity peripheral neuropathy, secondary to Type II 
diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 
1116, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 
3.400, 3.816 (2006).
6.  The criteria for a compensable rating for the veteran's 
service-connected non-Hodgkin's lymphoma are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &. Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.117, 
Diagnostic Code 7709 (2006).

7.  The criteria for an initial rating in excess of 20 
percent for service-connected Type II diabetes mellitus with 
erectile dysfunction from October 26, 2000, to January 1, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.115b, 4.119, Diagnostic Codes 7522, 7913 (2006).

8.  The criteria for a rating in excess of 40 percent for 
service-connected Type II diabetes mellitus with erectile 
dysfunction from January 2, 2003, forward, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002& Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.115b, 4.119, Diagnostic Codes 
7522, 7913 (2006).

9.  Plantar fasciitis was not incurred in service, nor is it 
secondary to any service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

The RO sent a letter to the veteran in August 2006 which 
asked him to submit certain information, and informed him of 
the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  The letter 
informed him what evidence and information VA would be 
obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claims.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection, what 
type evidence he needed to substantiate claims for increased 
ratings for his non-Hodgkin's lymphoma, type II diabetes 
mellitus and depression, and the criteria pertaining to 
earlier effective dates for the grant of service connection.  

In the present appeal, although the VA notification letter 
was not provided to the veteran until after the initial 
rating decisions, the Board finds that, under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate the claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claims.  
Moreover, the veteran twice indicated in 2006 that he had no 
additional evidence to add to the record.  Therefore, the 
Board finds that any defect with respect to the timing of the 
receipt of the notice requirements for his claims is harmless 
error in this case.

Likewise, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, increased rating and the type 
of evidence necessary to establish a disability rating or for 
effective dates for the disabilities on appeal.  Inasmuch as 
adequate notice was provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, the veteran was provided with 
notice informing him of the type of evidence necessary to 
establish a disability rating and information relating to the 
assignment of an effective date for the disabilities on 
appeal by virtue of correspondence from VA dated in March 
2006.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied with respect to the claims.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard, the Board notes that the 
record contains the following pertinent records: service 
medical records, VA and private treatment records and VA 
examination reports.  Attempts were made to obtain any 
available Social Security records, but the RO after numerous 
attempts, made a formal finding in December 2005 that those 
records were unavailable.  The veteran has not alleged that 
there are any other outstanding medical records or pertinent 
evidence.  As noted previously, the veteran twice indicated 
in 2006 that he had no additional evidence to offer for the 
record.  Accordingly, the Board is satisfied that the duty to 
assist has been met. 38 U.S.C.A. § 5103A.

Factual Background

The record includes a report of contact received in October 
26, 2000, indicating that a county department of veterans 
services had called the RO to file an informal claim for Non-
Hodgkin's lymphoma on behalf of the veteran.  

The record contains correspondence, dated in December 2000, 
from the RO to the veteran acknowledging the informal claim 
and furnishing the veteran with a VA Form 21-526, a formal 
claim form.  

A VA Form 21-526, Veteran's Application for Compensation of 
Pension, was received by the RO on December 6, 2000, at which 
time the veteran formally filed service connection claims for 
non-Hodgkin's lymphoma and diabetes.  In correspondence from 
the RO dated in December 2000, the RO sought clarification as 
to whether the veteran was filing service-connection claims, 
or a claim for non-service connected pension benefits based 
on the claimed disabilities.

Private medical records (PMR's) dated in 1986, indicated that 
the veteran's complaints included: chest pain, shortness of 
breath and coughing.  The veteran was treated for diagnoses 
including pleurisy and bronchitis.  

PMR's dated in February 1991 indicate that the veteran had a 
2 to 3 week history of persistent cough, diagnosed as 
possible early bronchitis.  In August and September 1991, the 
veteran continued to complain of a dry cough.  Sinus series 
and chest X-ray films taken at that time were normal.  
Records reveal that in December 1991, the veteran was seen 
due to complaints of weight loss, cough and abdominal pain.  
However, a physical examination was normal.  The veteran 
underwent an esophagogastroduodenoscopy that month which 
revealed a normal examination to the second portion of the 
duodenum, with no lesions seen to account for the veteran's 
abdominal pain or chronic cough.  An abdominal ultrasound 
done in December 1991 revealed splenomegaly with several 
hypoechoic areas seen within the spleen.  Possible 
lymphomatous infiltration of the spleen was reported.  A 
January 1992 pathology report indicated that a lymph node 
biopsy, spleen, revealed malignant lymphoma, large cell type 
with numerous reactive T-cells.  Non-Hodgkin's lymphoma was 
diagnosed in January 1992.  A splenectomy was done in January 
1992 and chemotherapy was started in late January 1992.  

When the veteran was seen in March 1992, after having been 
diagnosed with lymphoma and undergoing chemotherapy, X-ray 
films of the chest revealed that it was stable with no 
evidence of intrathoracic disease.  Chemotherapy was 
completed in August 1992.  The veteran was seen for a follow-
up in September 1992, after he had completed chemotherapy for 
lymphoma, at which time the veteran reported that he had no 
problems or complaints and no significant abnormalities were 
clinically shown.  An October 1992 record indicated that the 
veteran's lymphoma was in complete remission.  In December 
1992, the veteran underwent bone marrow harvesting, in the 
event of a recurrence of disease.  

As of September 1993, there was no evidence of lymphoma 
recurrence.  A pathology report dated in October 1995 
revealed a left posterior neck nodule was excised for 
evaluation.  The pre-operative diagnosis was left cervical 
posterior lymphadenopathy with a prior history of malignant 
lymphoma (non-Hodgkin's).  The nodule was removed and a 
biopsy revealed lymphoid hyperplasia with atypical 
immunoblasts, without evidence of recurrent lymphoma.  The 
veteran was still disease-free according to a January 1996 
record.  

PMR's reveal that the veteran was seen in November 1999, with 
complaints of decreased energy for several months and a 
feeling that he might be diabetic.  A history of non-
Hodgkin's lymphoma (5 years post-chemotherapy); borderline 
hypertension and borderline elevated blood sugars was noted.  
Lab studies were conducted and diagnoses of type II diabetes 
mellitus, hypertension and obesity were made.  The veteran 
was started on Glucotrol.  A December 2000 record reflects 
that Glucophage was also prescribed.  A record dated in 
February 2001 reveals that the veteran complained of 
neuropathic pain in the lower extremities with symptoms of 
tingling and numbness in the toes.  The veteran's primary 
problem was described as chronic pain related to diabetic 
neuropathy.  Anxiety and depressive symptoms were also 
diagnosed.  At that time, there was no evidence of 
lymphadenopathy.  A February 2001 record also documents the 
veteran's complaints of impotency.  Examination revealed a 
normal male phallus.  Diabetes and depressive disorder were 
diagnosed in March 2001.

VA records reflect that the veteran began VA treatment in May 
2001.  Impressions at that time included type II diabetes 
mellitus; hypertension; depression; erectile dysfunction; 
morbid obesity; arthritis and a history of non-Hodgkin's 
lymphoma, in remission.  The veteran continued to be treated 
for these conditions throughout 2001.  

The veteran was seen for a follow up for diabetes in January 
2002.  He reported that he tried to watch his diet over the 
holidays, but did not do as well as he would've liked.  He 
stated that he was making some effort to exercise.  The 
report indicated that prescriptions for Metformin and 
Glipizide would be renewed.  Records dated in February 2002 
indicate that the veteran had identified a lump on the side 
of his neck.  In March 2002 a diagnosis of nodular lymphocyte 
predominant Hodgkin's disease in the left cervical region, 
without evidence of additional disease elsewhere, was made.  
This was treated with radiation.  

The veteran underwent a VA examination in April 2002, at 
which time he gave a history of impotency since 1993 or 1994.  

By rating action of April 2002, the RO granted service 
connection for diabetes mellitus (20%); diabetic neuropathy 
of the left lower extremity (10%); diabetic neuropathy of the 
right lower extremity (10%); non-Hodgkin's lymphoma (0%) and 
splenectomy (20%); all effective from October 26, 2000.  
Service connection for plantar fasciitis was denied and the 
service connection claim for depression was deferred.  

In a May 2002 rating decision, the RO granted service 
connection for Hodgkin's lymphoma, for which an evaluation of 
100 percent was assigned, effective from March 8, 2002.  
(Later, in a November 2003 rating decision, the effective 
date was changed to February14, 2002).  That claim is not on 
appeal.  Service connection was also granted for depression 
secondary to Hodgkin's lymphoma, for which a 30 percent 
evaluation was assigned effective from October 26, 2000.   

An entry dated in December 2002 indicates that the veteran's 
blood sugar and HGbA1c were too high and a doctor indicated 
that it was time to start insulin to control sugars, along 
with continuing effort to diet and exercise.  A record dated 
on January 2, 2003, indicates that the veteran's medications 
included Insulin.  A record dated later in January 2003 
indicates that the veteran agreed to start following the 
recommendations of a dietician and would slowly add exercise 
to his daily routine.  

The veteran underwent a VA examination in January 2003 
primarily for evaluation of his Hodgkin's lymphoma.  At that 
time, the examiner noted that the non-Hodgkin's lymphoma had 
been in remission since 1992 and did not appear to be a 
current problem.  A Gallium scan was done in late January 
2003 which was a normal whole body scan without any 
abnormalities to indicate the recurrence of lymphoma.  The 
examiner also noted that the veteran's erectile dysfunction 
could be attributable to diabetes mellitus/peripheral 
neuropathy or to antidepressants taken for his depression.  
In February 2003, an addendum was provided indicating that 
since the Gallium scan was normal, essentially the Hodgkin's 
disease was also inactive.  

By rating action of March 2003, it was proposed to reduce the 
100 percent evaluation in effect for non-Hodgkin's lymphoma, 
to 0 percent, effective from November 1, 2003.  That 
deduction was taken in an August 2003 rating decision. 

The veteran was seen for a follow-up for diabetes in July 
2003.  It was noted that the veteran was not on a formal 
exercise program and that he had made some diet changes.  His 
medications were listed as Insulin, Metformin and Glipizide.  
In August 2003, the veteran denied having symptoms of 
hypoglycemia.  When seen in October 2003, it was reported 
that he had a few symptoms of hypoglycemia.  

In a November 2003 rating decision, the RO granted increased 
evaluations for type II diabetes mellitus, depression and 
granted TDIU.  

An entry dated in January 2004 documents an episode of 
hypoglycemia; it was noted that the veteran was able to 
recognize the symptoms and treat them properly.  A February 
2004 record indicated that the veteran had experienced 4 
hypoglycemic episodes during the past 2 weeks.  Insulin was 
increased according to an August 2004 record.  A VA record 
dated in March 2005 indicated that the veteran had passed out 
the previous day and EMS had been called; a blood sugar level 
of 13 was recorded.  The next day, after eating and taking 
medication, the veteran's blood sugar was 200.  An April 2005 
record indicated that the veteran had much better glycemic 
control and that erectile dysfunction was responding well to 
Viagra.  The veteran underwent nutritional consultation in 
May 2005, at which time it was noted that he was having more 
hypoglycemic reactions since he started jogging in the pool.  
A May 2005 record indicated that the veteran's vision had 
gotten worse, but no eye conditions related to diabetes were 
reported.  The assessments included diabetes without 
retinopathy.  A record dated in July 2005 did not reflect 
that the veteran had had any further hypoglycemic episodes.

In an August 2005 rating action, the RO granted an effective 
date of October 26, 1999 for the grant of service connection 
for non-Hodgkin's lymphoma, splenectomy and depression.  




Legal Analysis

	Earlier Effective Dates

Non-Hodgkin's Lymphoma/Splenectomy/Depression-prior to 
October 26, 1999

The veteran maintains that an effective date of January 1992 
is warranted for the grant of service connection for non-
Hodgkin's lymphoma, splenectomy and depression, because 
that's when non-Hodgkin's lymphoma was initially diagnosed.  
In the alternative, he maintains that an effective date of 
February 1991 is warranted, based on the date of the 
enactment of the Agent Orange Act.  

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.

The effective date of an award of service connection will be 
the day following the date of separation from service if the 
veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. § 
3.114.  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of a claimant more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1)-
(a)(3).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  See 38 
C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered 
by VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

Following a comprehensive review of the record, the Board 
concludes that the earliest filing of a claim for non-
Hodgkin's lymphoma was October 26, 2000, at which time an 
informal claim for that specified condition was filed.  A 
formal claim was later filed in December 2000.  There was 
simply no claim for that benefit, either formal or informal, 
filed prior to October 26, 2000; nor has the veteran 
specifically identified any such previous filing.   

By rating action of April 2002, the RO granted service 
connection for non-Hodgkin's lymphoma on the basis of 
presumptive service connection due to Agent Orange exposure 
and for an incidental/secondary condition, splenectomy, both 
effective from October 26, 2000.  Service connection for 
depression was deferred at that time, but later granted.  An 
August 2005 rating decision indicates that the effective date 
for the grant of service connection for non-Hodgkin's 
lymphoma, splenectomy and depression was changed to October 
26, 1999, pursuant to the application of 38 U.S.C.A. § 3.114.

In March 2001, the RO received a Statement in Support of 
Claim (VA Form 21-4138) from the veteran, wherein the veteran 
indicated that he wanted an effective date for service 
connection for his non-Hodgkin's lymphoma, retroactive to his 
date of diagnosis or splenectomy, both in January 1992.  In 
essence, the veteran has also alleged that VA should have 
notified him regarding his claim for service connection for 
non-Hodgkin's lymphoma when the disease was recognized as a 
chronic disease subject to presumptive service connection due 
to Agent Orange exposure under 38 C.F.R. § 3.309(e), and that 
he is, at a minimum, entitled to the effective date of that 
presumption.  

The Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11, 12 (Feb. 6, 1991), gave the Secretary the authority 
to add to the list of diseases subject to service connection 
on a presumptive basis.  That list is set forth at 38 C.F.R. 
§ 3.309(e) (2006).  Non-Hodgkin's lymphoma was added to the 
list, effective February 3, 1994.  See 59 Fed. Reg. 5106 
(Feb. 3, 1994).  The addition of non-Hodgkin's lymphoma was a 
"liberalizing VA issue" for purposes of 38 C.F.R. 
§ 3.114(a) (2006).

The provisions of 38 C.F.R. § 3.114 (2006) apply both to 
original and reopened claims.  Specifically, the effective 
dates of awards under 38 C.F.R. § 3.114 are assigned as 
follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one


year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a) (2006).

For service connection claims for non-Hodgkin's lymphoma as a 
result of exposure to Agent Orange, an effective date prior 
to the date of claim cannot be assigned under 38 C.F.R. § 
3.114(a) unless the claimant met all eligibility criteria for 
the liberalized benefit on February 3, 1994, the effective 
date of the regulatory amendment adding this condition, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See VAOPGCPREC 26-97 (July 16, 1997), 62 Fed. Reg. 63604 
(1997).

Service connection for non-Hodgkin's lymphoma as a result of 
exposure to Agent Orange, as well as the secondary conditions 
of splenectomy and depression, was originally granted with an 
effective date of October 26, 2000, based on VA's receipt of 
the veteran's informal claim for service connection, received 
on that date.  Medical records show a diagnosis of Hodgkin's 
disease in January 1992.  The veteran's service personnel 
records showed that he served in Korea from July 1969 to 
September 1970 with the 3rd Battalion, 23rd Infantry, 2nd 
Infantry Division.  His unit was among those rotated to the 
area of the Korean demilitarized zone (DMZ) during a time 
when Agent Orange was used there according to information VA 
has obtained from the Department of Defense (DoD).  Thus, the 
presumption of service connection for diseases listed in 
38 C.F.R. § 3.309(e) apply in this case.   The veteran did 
meet all of the eligibility criteria for the liberalized 
benefit on February 3, 1994.

Accordingly, because the veteran's claim of October 26, 2000 
was reviewed at his request more than one year after the 
effective date of the VA issue, i.e., February 3, 1994, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request, that is, as of October 
26, 1999, the currently assigned effective date.  38 C.F.R. § 
3.114(a) (2006).

An effective date of January1992, the date of the diagnosis 
of non-Hodgkin's lymphoma and splenectomy, as requested by 
the veteran is not warranted.  As noted above, where 
compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue, i.e., February 3, 1994.  38 C.F.R. § 
3.114 (2006).  Moreover, the veteran did not submit a claim 
for service connection for non-Hodgkin's lymphoma or any 
associated condition to the RO prior to October 26, 2000.  
38 C.F.R. § 3.400(b)(2)(i) (2006). 

The Board finds that the effective date of October 26, 1999 
for the grant of service connection for non-Hodgkin's 
lymphoma and the related conditions of splenectomy and 
depression is proper.  There is no indication that the 
veteran specifically acted to open his claim for service 
connection of non-Hodgkin's lymphoma prior to October 26, 
2000, which is the date that the RO first received a written 
claim for service connection for non-Hodgkin's lymphoma.  The 
file is entirely negative for a written claim, formal or 
informal, until the claim was received by the RO on October 
26, 2000, many years after the veteran's service.  As such, 
it is this date, October 26, 2000, which controls the 
effective date for service connection for the veteran's non-
Hodgkin's lymphoma.  Since the veteran met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing VA issue, and such eligibility existed 
continuously from that date to the date of claim, retroactive 
benefits of only one year are applicable, and there is no 
basis for an effective date for service connection for non-
Hodgkin's lymphoma prior to October 26, 1999.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board must point out that, as is clear from the 
applicable regulations, it is the date of the claim, not the 
date of the onset of illness or disability, which is the 
decisive factor in the determination of the effective date in 
this case.  Although the provisions of 38 C.F.R. § 3.400 
contain exceptions to the general rule, none of those 
exceptions is applicable in this case.  The Court has held 
that the mere presence of a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  While 
the Board must interpret the appellant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the appellant.  See Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  The appellant must have asserted the 
claim expressly or impliedly.  See Isenbart v. Brown, 7 Vet. 
App. 537, 540-41 (1995).  In this case, he did not do so 
until October 26, 2000.

Furthermore, the veteran misconstrues the application of 38 
C.F.R. § 3.114 with regard to the changes to 38 C.F.R. §§ 
3.307 and 3.309, concerning the addition of non-Hodgkin's 
lymphoma to the list of chronic diseases for which 
presumptive service connection may be granted, as the intent 
of 38 C.F.R. § 3.114(a)(3) is to afford the veteran an extra 
year of compensation; there is no statutory authority to 
authorize an effective date prior to that time.  Contrary to 
the veteran's assertions, there is simply no provision 
entitling the veteran to an earlier effective date, prior to 
the one year afforded by VA, on the basis that the Agent 
Orange Act was initially enacted in 1991; that non-Hodgkin's 
lymphoma was added to the list of presumptive conditions in 
1994, or that the RO did not specifically notify him of the 
liberalizing change.  See Wells v. Principi, 3 Vet. App. 307, 
309 (1992) (A duty to notify of a potential beneficiary about 
a liberalizing change does not exist where there is no clear 
indication that the statute was enacted with an intent to 
impose on the Secretary a duty to notify potential 
beneficiaries of the new law).  Likewise, although VA does 
generally have a duty to notify veterans of their apparent 
eligibility for benefits, this duty does not establish a 
basis for a retroactive effective date.  See 38 U.S.C.A. § 
7722.  

The Board recognizes the veteran's statements that his non-
Hodgkin's lymphoma was diagnosed in 1992 and has been 
determined by VA to have resulted from Agent Orange exposure 
during his service, but the Board points out there is no 
provision for payment of benefits from an earlier date based 
on a disorder's existence from a date previous to the receipt 
of the claim.  See 38 C.F.R. § 3.400(b)(2).  Because there 
was no claim filed prior to October 26, 2000, the earliest 
effective date is one year prior to the receipt of his claim 
for service connection, October 26, 1999, the currently 
assigned effective date, rather than from the date of 
separation from active duty or the date of the liberalizing 
law.  Thus, the Board is unable to find an earlier effective 
date for service connection for the veteran's non-Hodgkin's 
lymphoma.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date for service connection of his non-
Hodgkin's lymphoma and or the secondarily related conditions, 
splenectomy and depression.  The proper and earliest 
effective date applicable for all of those disorders in 
October 26, 1999, as is currently assigned.  Therefore, the 
veteran's claim must be denied because the benefit-of-the-
doubt rule is inapplicable.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

Diabetes Mellitus and Bilateral Lower Extremity 
Neuropathy-prior to
October 26, 2000

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, such as have been brought 
here by the veteran, VA has issued special regulations to 
implement orders of a United States district court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs. 38 C.F.R. § 3.816 (2006).  See Nehmer v. 
United States Veterans Administration, 32 F. Supp. 1404 (N.D. 
Cal. 1989) (Nehmer I); Nehmer v. United States Veterans 
Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer 
et al v. Veterans Administration of the Government of the 
United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  
This line of cases creates a limited exception to the general 
statutory provisions governing the assignment of effective 
dates.

When service connection for diabetes mellitus and peripheral 
neuropathy was awarded in an April 2002 rating decision, the 
disabilities were assigned an effective date of October 26, 
2000.  In so doing, the RO determined that the holding in 
Nehmer v. United States Veterans Administration, 32 F. Supp. 
2d 1175, 1183 (N.D. Cal. 1999), applied to the veteran's 
claims.  (However, as noted above, and further discussed 
below, the veteran served in Korea, not Vietnam, at a time 
when Agent Orange was used there.)

In a statement received at the RO in April 2002, the veteran 
disagreed with the effective date for his award of service 
connection for diabetes mellitus and the related neuropathy.  
Medical records reflect that type II diabetes mellitus was 
initially diagnosed in about November 1999, and it appears 
that the veteran believes this to be the appropriate 
effective date.  
Generally, the date of entitlement to an award of service 
connection is the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1); (West 
2002); 38 C.F.R. § 3.400(b)(2) (2006); see also 38 U.S.C.A. § 
5110(a) (effective date for service connection shall not be 
earlier than the date of claim).  However, retroactive 
effective dates are allowed in the context of a new law or 
liberalizing issue in certain circumstances, but no more than 
one year earlier than the date of the claim.  38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2005); 38 C.F.R. § 3.114(a) 
(2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2006).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA. 38 C.F.R. § 3.1(r) (2006).

The RO has considered the veteran a Nehmer class member and 
has adjudicated his claims for type II diabetes mellitus and 
peripheral neuropathy accordingly.  In pertinent part, a 
Nehmer class member is defined as a Vietnam veteran who has a 
covered herbicide disease.  38 C.F.R. § 38 C.F.R. 
§ 3.816(b)(1)(i) (2006).  The term covered herbicide diseases 
includes type II diabetes mellitus.  38 C.F.R. 
§ 3.816(b)(2)(i) (2006).  This regulation applies to claims 
for disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c) (2006).  VA issued regulations creating a 
presumption of service connection for type II diabetes 
mellitus, and for peripheral neuropathy, effective May 8, 
2001.  66 Fed. Reg. 23,166 (May 8, 2001).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  38 C.F.R. § 3.816(c)(2) (2006).  A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if the application and 
other supporting statements and submissions may reasonably be 
viewed, under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for compensation for 
the covered herbicide disability or VA issued a decision on 
the claim, between May 3, 1989, and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease.  38 C.F.R. § 
3.816(c)(2)(i) & (ii) (2006).

It has been determined by the RO, and the Board concedes, 
that the veteran filed an informal claim for service 
connection for type II diabetes mellitus received on October 
26, 2000.  He submitted a formal application for service 
connection for diabetes by filing a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which the RO stamped 
as received on December 6, 2000.  Prior to October 26, 2000, 
there is absolutely no indication of a request of service 
connection for diabetes mellitus in the record.  There is no 
document of record prior to October 26, 2000, that may be 
reasonably construed as a claim for service connection for 
diabetes mellitus, either formal or informal.  38 C.F.R. 
§§ 3.151, 3.155 (2006).  The Board observes that technically, 
the document dated October 26, 2000, which has been accepted 
as an informal claim for diabetes, does not specifically 
mention that disorder and does not identify that benefits are 
sought for that disorder, and accordingly, were the Board to 
literally construe the applicable regulations, it could be 
determined that a claim for diabetes mellitus was not in fact 
initially filed until December 6, 2000.  An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).  
While the Board must interpret the appellant's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the appellant.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995).  Nevertheless, the Board will 
accept October 26, 2000, as the earliest date on which 
benefits for diabetes mellitus were sought.  

The Board also points out that the veteran is not technically 
a "Nehmer class member" within the meaning of 38 C.F.R. § 
3.816(b)(1) because he had service in Korea only and never 
had service in Vietnam; however, he has been treated as a 
member of this class by VA for purposes of the grant of 
benefits for diabetes mellitus and peripheral neuropathy and 
the assignment of effective dates in this case.  He does have 
a "covered herbicide disease" [i.e., type II diabetes] 
within the meaning of 38 C.F.R. § 3.816(b)(2).  
Significantly, service connection for diabetes mellitus and 
lower extremity neuropathy was granted effective from October 
26, 2000, pursuant to the Nehmer decisions, even prior to VA 
regulations creating a presumption of service connection for 
peripheral neuropathy and diabetes mellitus, type II, which 
were not effective until May 8, 2001.  66 Fed. Reg. 23,166 
(May 8, 2001).  See also Williams v. Gober, 10 Vet.App. 447, 
452 (1997) (noting that, assuming that the effective date 
assigned was incorrect under the regulations, any possible 
error favored the veteran).  

Because the inclusion of type II diabetes mellitus and 
peripheral neuropathy as presumptive Agent Orange diseases 
under Section 3.309(e) was made effective by VA as of July 9, 
2001, and then made retroactive by the United States Court of 
Appeals for the Federal Circuit back to May 8, 2001 (see 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(2002)), and the veteran filed his claim between May 3, 1989, 
and May 8, 2001, the provisions of Section 3.816(c)(2) are 
for application in this matter for purposes of establishing 
the effective date of the award of service connection for 
diabetes mellitus and for related bilateral peripheral 
neuropathy.  

As indicated earlier, pursuant to Section 3.816(c)(2), the 
effective date of the award will be the later of the date the 
claim was received by VA, or the date the disability arose, 
unless the claim was received within one year from the date 
of the veteran's separation from service.  The veteran's 
initial claim for diabetes mellitus was received in October 
2000, more than 30 years after service.  Thus, the exception 
of Section 3.816(c)(3) does not apply, i.e., the Board is 
precluded from assigning as effective date the day following 
the date of discharge.  Medical records indicate that 
diabetes mellitus was diagnosed as early as November 1999; 
however, the fact remains that the initial benefits claim was 
filed on October 26, 2000.  Therefore, since October 26, 2000 
is the later date, this is the effective date that is 
warranted in this case.

Although records show that diabetes mellitus was diagnosed in 
approximately November 1999, prior to the informal claim 
filed in October 2000, the Board emphasizes that, as is clear 
from the applicable regulations, it is the date of the claim, 
not the date of the onset of illness or disability, which is 
the decisive factor in the determination of the effective 
date in this case.  Although the provisions of 38 C.F.R. § 
3.400 contain exceptions to the general rule, none of those 
exceptions is applicable in this case.  The Court has held 
that the mere presence of a disability does not establish an 
intent on the part of the veteran to seek service connection 
for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The 
appellant must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  In this case, he did not do so until October 26, 
2000.

The Board is aware that the award of service connection in 
this case was assigned pursuant to a liberalizing law.  
Generally, this would mean that 38 C.F.R. § 3.114 would be of 
application.  However, Section 3.816(c)(4) specifically 
limits the application of Section 3.114, as well as the more 
general Section 3.400, to those cases that do not fall under 
the provisions of either Section 3.816(c)(1) or Section 
3.816(c)(2).  Thus, since this case falls under 38 C.F.R. §  
3.816(c)(2), 38 C.F.R. §§  3.114 and 3.400 are not for 
application.  

In this case, it does not appear that application of either 
38 C.F.R. §§  3.114 or 3.400 would provide the basis for an 
earlier effective date in any event.   Turning to 38 C.F.R. § 
3.400, that regulation provides that where, as here, the 
claim is received more than one year following service 
separation, the effective date of an award is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As noted herein, diabetes mellitus was diagnosed 
in November 1999, but the veteran's initial service 
connection claim for diabetes was received by the RO in 
October 2000.  Because the date of receipt of the claim is 
the later of the two dates, the provisions of 38 C.F.R. § 
3.400 do not help the veteran and an earlier effective date 
is not warranted under that regulation.  Under the provisions 
of 38 C.F.R. § 3.114, generally, when benefits are awarded 
pursuant to a liberalizing law or VA issue, the effective 
date cannot be earlier than the effective date of the 
liberalizing law or VA issue.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2005); see McCay v. Brown, 9 Vet. 
App. 183 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation."), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 
Williams v Principi, 15 Vet. App. 189 (2001) (en banc), aff'd 
310 F.3d 1374 (Fed. Cir. 2002).  Accordingly, the provisions 
of 38 C.F.R. § 3.114 would not result in the assignment of an 
earlier effective date and it appears could result in the 
assignment of an even later effective date of May 8, 2001.  

Based on the facts of this case, therefore, the Board 
concludes that entitlement to an effective date for service 
connection for diabetes mellitus and bilateral peripheral 
neuropathy earlier than that currently assigned, October 26, 
2000, is not warranted.  The benefit sought on appeal is 
accordingly denied.

	B.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.



Non-Hodgkin's Lymphoma

Under Diagnostic Code 7709, Hodgkin's disease is to be rated 
at 100 percent if there is evidence of active disease, or 
during a treatment phase.  A Note to this Code states that 
the 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e) of 
this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.117.

Non-Hodgkin's lymphoma was initially diagnosed and treated in 
January 1992.  The veteran followed a course of chemotherapy 
through August 1992.  An October 1992 record indicated that 
the veteran's lymphoma was in complete remission.  Records 
dated from October 1992 to 2005 reveal that there has been no 
recurrence of non-Hodgkin's lymphoma and that it has been in 
complete remission for more than a decade.  

There are no current Hodgkin's disease residuals or active 
symptoms of record for which the veteran is not currently 
(and separately) service-connected.  Accordingly, as the 
veteran does not have active disease, nor is he in a stage of 
treatment for it at the moment, he may not be assigned a 100 
percent initial evaluation.  Therefore, the Board finds that 
his currently assigned noncompensable evaluation is proper, 
and his claim for an increased rating must be denied as the 
preponderance of the evidence is against the claim.

The record reflects that the RO also considered the 
applicability of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), for the veteran's service-connected Hodgkin's 
disease.  However, nothing in the record indicates that he 
was hospitalized for this disability or its secondary 
manifestations and complications during the pendency of this 
appeal.  As such, there does not appear to be frequent 
periods of hospitalization.  Further, there is no evidence 
that either disability has resulted in marked interference 
with employment in excess of that represented by the 
schedular evaluations already in effect.  Consequently, the 
Board finds that the disability is adequately reflected by 
the current schedular evaluation, and that it does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  Thus, an extraschedular rating is not 
warranted based on the facts of this case.

Diabetes Mellitus

        An initial rating in excess of 20% from October 26, 2000 
to January 1, 2003

The RO granted service connection for Type II diabetes 
mellitus in an April 2002 rating decision, and assigned a 20 
percent rating effective from October 26, 2000.  A 40 percent 
evaluation was assigned effective from January 2, 2003.  VA 
must consider the claim in this context, which includes 
determining whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his diabetes may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999)

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  Diagnostic Code 7913 provides 
the following levels of disability.

20 % Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet;

40 % Requiring insulin, restricted diet, and regulation of 
activities;

60 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated;

100 % Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

Note (1).  Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.

The veteran does not meet the criteria for a 40 percent 
disability evaluation for the time period prior to January 2, 
2003, under Diagnostic Code 7913.  In order to be entitled to 
the next higher evaluation of 40 percent under Diagnostic 
Code 7913, the evidence must show the veteran's diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activity. 

A review of his treatment records reveals he was diagnosed 
with diabetes mellitus in about November 1999.  VA outpatient 
treatment records dated from 2000 to January 1, 2003, have 
been reviewed as well as private records and examination 
reports pertinent to this time period.  Treatment reports 
show the veteran's diabetes was treated with Metformin and 
Glipizide.  Although the veteran attempted to follow a 
restricted diet and there is some indication that the veteran 
must regulate his activities, there is no indication that he 
was taking Insulin during any portion of the period at issue.  
Use of the conjunctive "and" means that all requirements 
would have to be met before reimbursement could be 
authorized.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  The record reflects that the earliest use of insulin 
was documented in a record dated on January 2, 2003, and the 
disability rating was increased from that date forward as 
will be further discussed here.  However, prior to January 2, 
2003, since all three requirements for a higher 40 percent 
rating were not met, an evaluation of 40 percent for that 
time period is not warranted.  

Private and VA records indicate there was no evidence of 
diabetic retinopathy.  Thus a separate disability rating for 
this condition may not be assigned under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  The veteran already is 
receiving separate compensation for the residual peripheral 
neuropathy affecting his right and left lower extremities.  
He has separate 10 percent ratings for each leg and an 
increased evaluation for these disorders is not on appeal 
before the Board.

VA medical records show the veteran has an additional 
residual of the diabetes, sexual (erectile) dysfunction.  
Sexual dysfunction in turn is rated, by analogy, to "penis 
deformity, with loss of erectile power", under Diagnostic 
Code 7522.  See 38 C.F.R. § 4.20 (2006).  The Rating Schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria, meaning both must be present to warrant 
compensation at the sole authorized level of 20 percent.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  The 
Board observes that in a November 2003 rating decision, the 
RO determined that erectile dysfunction should be included as 
part of the service-connected diabetes.  

Here, the medical evidence does not indicate any finding of 
deformity.  Where, as here, the criteria for a compensable 
rating under a diagnostic code are not met, a noncompensable 
rating is assigned.  See 38 C.F.R. § 4.31 (2006).  Therefore, 
although sexual dysfunction is present as a complication of 
the service-connected diabetes mellitus, it is noncompensable 
and therefore are not to be rated separately pursuant to Note 
(1), noncompensable complications are considered part of the 
diabetic process under DC 7913.

However, as was determined by the RO in the November 2003 
rating decision, private medical records reflect that the 
veteran was initially seen for complaints of impotence on 
February 14, 2001.  Accordingly, the RO has granted special 
monthly compensation based on loss of use of a creative organ 
under 38 U.S.C.A. § 1114(k), effective from February 14, 
2001.

For these reasons and bases, the preponderance of the 
evidence is against the claim for a rating higher than 20 
percent for the diabetes mellitus for the period from October 
26, 2000 to January 1, 2003.  Since the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to resolve in the veteran's favor.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).
        A rating in excess of 40% percent from January 2, 2003, 
forward

In order to assign a rating in excess of 40 percent for type 
II diabetes mellitus from January 2, 2003, forward, the 
record must show diabetes mellitus that requires insulin, 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  38 C.F.R. Part 4, Code 
7913.

Here, the RO determined in November 2003 that the veteran's 
rating should be increased to 40 percent effective from 
January 2, 2003, based on a VA outpatient treatment record 
that date indicating that Insulin had been prescribed for 
control of blood sugar.  The record does not show that the 
veteran meets the requirements for a rating in excess of 40 
percent from that time forward.  Having reviewed medical 
records from January 2003 until 2005, the Board notes that 
while the veteran does require insulin and a restricted diet; 
there is no showing of regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. 

The Board acknowledges that episodes of hypoglycemic 
reactions were documented in medical evidence dated in 2004 
and 2005; and that one in March 2005 required emergent 
treatment.  However, it appears that this was an isolated 
incident which was performed on an emergency basis without 
hospitalization.  Records indicate that the next day the 
symptoms resolved.  There is no indication that the veteran's 
diabetes has been productive of episodes of hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider and there is 
no indication of any episodes of ketacidosis from January 2, 
2003 forward.  

The Board has again considered the veteran's erectile 
dysfunction, which is essentially non-compensable under 
Diagnostic Code 7522, as discussed previously, in the absence 
of any clinical indication of deformity of the penis.  The 
Board again observes that the veteran is otherwise 
compensated for his erectile dysfunction.  He is entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) for loss of use of a creative organ.  
However, since the record is negative for evidence of 
hospitalizations or twice a month visits to a diabetic care 
provider due to hypoglycemic reactions; the veteran's 
diabetes mellitus does not have any of the additional the 
characteristics required for a rating of 60 percent, even 
considering any non-compensable complications.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Thus, the Board finds that symptomatology associated with the 
veteran's diabetes does not meet the requirements for a 
rating in excess of the currently assigned 40 percent rating 
under Diagnostic Code 7913 from January 2, 2003, forward.

The record reflects that the RO also considered the 
applicability of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), for the veteran's service-connected type II 
diabetes mellitus.  However, nothing in the record indicates 
that he was hospitalized for this disability or its secondary 
manifestations and complications during the pendency of this 
appeal.  As such, there does not appear to be frequent 
periods of hospitalization.  Further, there is no evidence 
that either disability has resulted in marked interference 
with employment in excess of that represented by the 
schedular evaluations already in effect.  Consequently, the 
Board finds that the disability is adequately reflected by 
the current schedular evaluations, and that it does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  Thus, an extraschedular rating is not 
warranted based on the facts of this case.

	C.  Service Connection

The veteran's service medical records do not reflect that any 
clinical abnormalities of the feet were demonstrated at the 
time of the January 1969 enlistment examination.  The veteran 
indicated that he had foot trouble explained as high arches.  
The records are negative for any complaints, treatment or 
diagnosis pertaining to any foot condition.  The September 
1970 separation examination revealed that clinical 
examination of the feet was normal.  

Post-service, the veteran's initial complaints of a one month 
history of heel soreness were documented in a record dated in 
July 1990; bilateral plantar fasciitis was diagnosed at that 
time.  Complaints of foot problems were documented in 
February 2000 PMR's.  At that time, type II diabetes mellitus 
had recently been diagnosed (November 1999) and a record 
indicated that the veteran reported that his exercise had 
been limited by left Achilles heel tendon problems, described 
as probably related to obesity; although it was noted that he 
spent a lot of time on his feet at work as well.  When seen 
in May 2000, the veteran primarily complained that his 
feet/heels hurt.  Examination of the heels revealed marked 
tenderness without gross deformity or ulceration; diagnosed 
as plantar fasciitis.  

The veteran continued to be treated for foot problems in 2000 
and 2001.  When seen in February 2001, the assessments 
included chronic foot pain.  The doctor indicated that the 
veteran's primary problem consisted of chronic pain related 
to diabetic neuropathy and it was noted that he appeared to 
have an element of plantar fasciitis.  

VA records show that the veteran complained of left heel pain 
in July 2001 and it was noted that he wore orthotics.  Heel 
pain was assessed.  The veteran was seen in November 2003 at 
which time he reported that his exercise was limited due to 
left heel pain.  He was seen by VA podiatry in October 2004 
at which time the veteran complained of a multi-year history 
of a painful right foot.  It was noted that 
neuropathy/neuralgia were present.  Assessments of right 
plantar fasciitis, pes cavus and insulin dependent diabetes 
mellitus (IDDM) were made.  A January 2005 record indicates 
that orthotics were issued and the foot condition had 
improved.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

The service medical records are entirely negative for 
complaints, treatment or a diagnosis of any foot disorder, 
and the feet were evaluated as clinically normal as shown by 
the separation examination.  

The earliest post-service clinical diagnosis of any disorders 
of the feet, is documented in a record dated in 1990, at 
which plantar fasciitis was assessed.  Essentially, the 
initial post-service diagnosis of the claimed foot disorder 
was about 20 years after the veteran's discharge from 
service.  Subsequently, the veteran complained of foot 
problems in 2000 and plantar fasciitis has been periodically 
diagnosed from 2000 to 2005.  

Significantly, the currently diagnosed plantar fasciitis has 
not been linked by competent evidence or opinion to the 
veteran's period of service, nor does the competent evidence 
on file establish or even suggest such a relationship.  In 
this regard, the only opinion of record on the matter of 
etiology, made in 2000, indicates that the veteran's foot 
problems may be related to his obesity.  The requirement of 
an evidentiary showing of an etiological relationship has 
been repeatedly reaffirmed by the U.S. Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  In this case, no etiological relationship 
has been established by competent evidence between the 
claimed foot disorder on either the basis of direct service 
incurrence or secondary to a service-connected disorder.  

To the extent that the veteran himself has contended that his 
claimed plantar fasciitis is to service, the Court has 
established that symptoms, not treatment, are the essence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, there is a large gap in evidence 
from approximately 1970 until 1990, during which time it 
appears that the veteran received no treatment for the feet 
nor were any clinical manifestations affecting the feet 
documented.  In essence, any assertions of continuity and 
chronicity of symptoms of the feet since service are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service, is 
probative evidence against the claim.).  

The Board appreciates the sincerity of the appellant's belief 
in the merits of his claim.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings and must 
cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that matters involving special experience or 
special knowledge require the opinions of witnesses skilled 
in that particular science, art, or trade).  In this case, in 
the absence of evidence establishing a nexus between the 
currently claimed plantar fasciitis service or any service-
connected disorder, service connection is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Therefore, service connection for plantar 
fasciitis to include as secondary to a service-connected 
disorder, must be denied.


ORDER

The claim for an effective date prior to October 26, 1999, 
for the grant of service connection for non-Hodgkin's 
lymphoma is denied.

The claim for an effective date prior to October 26, 1999, 
for the grant of service connection for splenectomy is 
denied.

The claim for an effective date prior to October 26, 1999, 
for the grant of service connection for depression is denied.

An effective date prior to October 26, 2000, for the award of 
service connection for Type II diabetes mellitus, is denied.

An effective date earlier than October 26, 2000, for the 
award of service connection for right and left lower 
extremity neuropathy secondary to Type II diabetes mellitus, 
is denied.

Entitlement to a compensable rating for non-Hodgkin's 
lymphoma is denied.

Entitlement to initial rating for type II diabetes mellitus 
in excess of 20 percent from October 26, 2000, to January 1, 
2003, is denied. 

Entitlement to a rating in excess of 40 percent for Type II 
diabetes mellitus from January 2, 2003, forward is denied.

Entitlement to service connection for plantar fasciitis is 
denied.
REMAND

The veteran has filed a claim for a disability rating in 
excess of 50 percent for depression.  He maintains that this 
condition is more severe than currently evaluated. VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Reason for Remand: VA Examination.  A review of the claims 
folder reveals that the veteran most recently underwent a VA 
psychiatric examination in April 2002, nearly 5 years ago.  
However, as was explained in the May 2004 Statement of the 
Case, that examination report is no longer of record, and 
apparently cannot be provided for the record.

VA and private medical records are on file which reflect that 
the veteran's psychiatric disorder has fluctuated between 
2001 and 2004, as demonstrated by various GAF scores assigned 
during that time.  Global Assessment of Functioning (GAF) is 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995) (citing American Psychiatric 
Association, Diagnostic And Statistical Manual For Mental 
Disorders 32 (4th ed. 1994) (DSM-IV)).  

Statements from the veteran's family members submitted in May 
2006 reflect that his psychiatric disorder may have increased 
in severity.  A statement from the veteran's wife makes 
reference to the veteran's angry rages that are destructive 
and violent and she reported that his condition had gotten 
worse with time.   

Thus, given the aforementioned information, the Board 
concludes that a VA examination should be afforded to the 
veteran on remand.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The RO is requested to issue a letter 
to the veteran informing him of the 
information and evidence needed to 
substantiate his appeal for an increased 
rating for service-connected depression, 
currently rated as 50 percent disabling.  
Please tell him what information or 
evidence he is expected to provide and 
what information or evidence VA will 
obtain for him in this regard.

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
depression from January 2005 forward.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any private medical 
records.

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports pertaining to treatment 
for depression dated from January 2005, 
forward.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  Only after the development requested 
in paragraphs 1 through 4 is completed, 
the RO should schedule the veteran for a 
VA psychiatric examination in order to 
evaluate the level of impairment 
resulting from depression.  The examiner 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multiaxial 
diagnosis identifying all current mental 
disorders, and assign a numerical score 
from the GAF scale both currently and for 
the past year.  Upon examination of the 
veteran, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the veteran's 
depression.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 50 percent disabling for 
depression. If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


